                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

JEREMY GOLLADAY,

         Plaintiff,

v.                                                                                 No. 19-cv-1047 GBW/SMV

RICHARD RINCON, ERIC SILVA,
and CHEYENNE BUNKER,

         Defendants.


                              MAGISTRATE JUDGE’S
                PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

         THIS MATTER is before me on the Second Order to Show Cause [Doc. 13] (“Second

OSC”), issued on February 6, 2020, and after the show-cause hearing, held on February 14, 2020.

Neither Plaintiff nor his attorney appeared. I recommend that Plaintiff’s claims and this case be

dismissed with prejudice for lack of prosecution.1

                                                   Background

         Plaintiff’s case was removed to federal court on November 8, 2019. [Doc. 1]. Shortly

thereafter, I set a telephonic status conference.2 [Doc. 6]. Plaintiff’s counsel appeared at the

conference as scheduled on December 2, 2019. [Doc. 7] at 1. I discussed the Joint Status Report

and Provisional Discovery Plan (“JSR”), among other things, with counsel. Id. I also issued an




1
  Further, in a separate proceeding, I will recommend to the Chief Judge that Ms. Truitt be disciplined, including that
her license to practice law in the District of New Mexico be revoked.
2
  The notice of electronic filing for the Order Setting Telephonic Status Conference confirms that it was served on
Plaintiff’s counsel, Ms. Truitt, at lauren@truittlegalgroup.com on November 19, 2019.
Initial Scheduling Order [Doc. 8] (“ISO”) on December 2, 2019,3 in which Plaintiff was ordered

to “cooperate in preparing a [JSR].” Id. at 2. “[F]ollowing the sample JSR available at the Court’s

web site,” Plaintiff was ordered “to fill in the blanks for proposed dates.” Id. Nevertheless, when

Defendants timely filed the JSR, Plaintiff’s portions remained blank. [Doc. 10]. Defendants

explained that Plaintiff had failed to provide his portions. Id. at 2. Despite my oral instructions

and despite the ISO, Plaintiff’s counsel failed to participate in the JSR. See [Docs. 8, 10, 11].

        Thus, I issued an OSC directing Ms. Truitt to explain, no later than January 28, 2020, why

sanctions should not be imposed for her failure to participate in the JSR.4 [Doc. 11]. The OSC

deadline came and went, but no response was filed, nor was any extension of time requested. See

[Doc. 13].

        After Ms. Truitt violated my OSC by failing to respond, I issued a Second OSC on

February 6, 2020. Id. I ordered Ms. Truitt to appear in person in Las Cruces on February 14,

2020, to show cause why she and/or Plaintiff should not be (1) sanctioned under the Court’s

inherent authority, (2) held in civil and/or criminal contempt, and/or (3) required to pay certain of

Defendants’ expenses under Fed. R. Civ. P. 37(f). [Doc. 13]. Further, I ordered Ms. Truitt to show

cause why (4) this action should not be dismissed with prejudice for lack of prosecution under Fed.

R. Civ. P. 41(b). Id.

        Ms. Truitt did not appear at the show-cause hearing on February 14, 2020, as ordered. She

did not request any extension of time. She did not respond to the Second OSC in any way. She

again violated my direct, written order.


3
  The notice of electronic filing for the ISO confirms that it was served on Plaintiff’s counsel, Ms. Truitt, at
lauren@truittlegalgroup.com on December 2, 2019.
4
  The notice of electronic filing for the OSC confirms that it was served on Plaintiff’s counsel, Ms. Truitt, at
lauren@truittlegalgroup.com on January 23, 2020.

                                                       2
                                                       Standard

         Rule 41(b) authorizes dismissal “[i]f the plaintiff fails to prosecute or comply with [the]

rules or a court order.”5 Dismissal is a “drastic sanction that should be employed only as a last

resort,” Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009), and it is “appropriate only in cases

of willful misconduct,” Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th Cir. 1992). Before

dismissing a case under Rule 41, therefore, a court should consider the following factors:

                   (1) the degree of actual prejudice to the defendant; (2) the amount
                   of interference with the judicial process; (3) the culpability of the
                   litigant; (4) whether the court warned the party in advance that
                   dismissal of the action would be a likely sanction for
                   noncompliance; and (5) the efficacy of lesser sanctions.

Id. at 921 (citations, internal quotation marks, and ellipsis omitted) (considering dismissal under

Rule 37); see also Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143 (10th

Cir. 2004) (applying the Ehrenhaus factors to dismissal under Rule 41(b)). “Only when the

aggravating factors outweigh the judicial system’s strong predisposition to resolve cases on their

merits is dismissal an appropriate sanction.” Ehrenhaus, 965 F.2d at 921 (quoting Meade v.

Grubbs, 841 F.2d 1512, 1521 n.7 (10th Cir. 1988)).

                                                        Analysis

         Plaintiff and his attorney have failed to follow my orders, and they have abandoned the

case. Plaintiff’s counsel failed to participate in preparing the JSR, despite my oral and written

instructions. Plaintiff’s counsel completely failed to respond to two Orders to Show Cause. While

it is counsel, not Plaintiff, who has failed to prosecute the case, it simply cannot proceed without


5
  “Although the language of Rule 41(b) requires that the defendant file a motion to dismiss, the Rule has long been
interpreted to permit courts . . . to dismiss actions sua sponte for a plaintiff's failure to . . . comply with the rules of
civil procedure or court’s orders.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d
1158, 1161 n.2 (10th Cir. 2007).

                                                             3
  her involvement. Counsel was afforded two opportunities to explain why sanctions should not be

  imposed, but she has not done so. She has completely failed to respond to my orders and to

  participate in this case. The Court’s Second OSC explicitly warned that the case may be dismissed

  with prejudice for lack of prosecution. [Doc. 13]. Finally, I am not convinced that lesser sanctions

  would be effective, especially because Plaintiff’s counsel failed to respond to the threat of other

  sanctions. Although the Court prefers to resolve disputes on their merits, the aggravating factors

  in this case outweigh such preference. Pursuant to Fed. R. Civ. P. 41, dismissal with prejudice is

  warranted. See Ehrenhaus, 965 F.2d at 921.

          IT IS THEREFORE RESPECTFULLY RECOMMENDED that this action be

  DISMISSED with prejudice.


THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN DAYS OF SERVICE
of a copy of these Proposed Findings and Recommended Disposition, they may file written objections
with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must file any written
objections with the Clerk of the District Court within the fourteen-day period if that party wants
to have appellate review of the proposed findings and recommended disposition. See
D.N.M.LR-Civ. 10.1. If no objections are filed, no appellate review will be allowed.




                                                         ________________________________
                                                         STEPHAN M. VIDMAR
                                                         United States Magistrate Judge




                                                   4
